USCA11 Case: 20-14198      Date Filed: 10/25/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14198
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
NEHEME DUCTANT,
a.k.a. Lucky,
a.k.a. Waldo,
                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 2:11-cr-00097-JES-NPM-2
                   ____________________
USCA11 Case: 20-14198         Date Filed: 10/25/2021     Page: 2 of 6




2                       Opinion of the Court                 20-14198


Before JORDAN, NEWSOM and LAGOA, Circuit Judges.
PER CURIAM:


        Neheme Ductant, a federal prisoner proceeding in forma
pauperis, appeals the denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b)
of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec.
21, 2018), and his subsequent motion for reconsideration of that
denial. He argues that the district court abused its discretion by re-
lying on the policy statement in U.S.S.G. § 1B1.13 and failing to
consider the 18 U.S.C. § 3553(a) factors as they related to his post-
sentencing rehabilitation. The government responds by moving
for summary affirmance and a stay of the briefing schedule, con-
tending that Mr. Ductant’s argument on appeal is foreclosed by our
recent decision in United States v. Bryant, 996 F.3d 1243, 1262 (11th
Cir.), petition for cert. filed, No. 20-1732 (U.S. June 10, 2021).
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).
USCA11 Case: 20-14198         Date Filed: 10/25/2021    Page: 3 of 6




20-14198               Opinion of the Court                         3

       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. See United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). Abuse of discretion re-
view “means that the district court had a range of choice” and that
we “cannot reverse just because we might have come to a different
conclusion.” Id. at 912 (quotation marks omitted). A district court,
however, abuses its discretion if it applies an incorrect legal stand-
ard, follows improper procedures in making the determination, or
makes clearly erroneous factual findings. See United States v. Bar-
rington, 648 F.3d 1178, 1194 (11th Cir. 2011) (quotation marks
omitted).
        A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). A district court may grant a prisoner’s motion for com-
passionate release “after considering the factors set forth in [18
U.S.C. § 3553(a)] to the extent that they are applicable, if it finds
that . . . extraordinary and compelling reasons warrant such a re-
duction . . . and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.” 18
U.S.C. § 3582(c)(1)(A).
       The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. The commentary to § 1B1.13 states
that extraordinary and compelling reasons exist under any of the
circumstances listed, provided that the court determines that the
defendant is not a danger to the safety of any other person or to the
USCA11 Case: 20-14198         Date Filed: 10/25/2021    Page: 4 of 6




4                      Opinion of the Court                 20-14198

community, as set out in 18 U.S.C. § 3142(g). See U.S.S.G.
§ 1B1.13, comment. (n.1). The commentary lists a defendant’s age,
medical condition, and family circumstances as possible “extraor-
dinary and compelling reasons” warranting a sentence reduction.
Id. The commentary also contains a catch-all provision for “other
reasons,” which provides that a prisoner may be eligible for a sen-
tence reduction if “[a]s determined by the Director of the Bureau
of Prisons, there exists in the defendant’s case an extraordinary and
compelling reason other than, or in combination with,” the other
specific examples listed. Id., comment. (n.1(D)). A prisoner’s reha-
bilitation is not, by itself, an extraordinary and compelling reason
warranting a sentence reduction. Id., comment. (n.3).
        In Bryant, we concluded that § 1B1.13 is applicable to all mo-
tions filed under § 3582(c)(1)(A), including those filed by prisoners,
and, thus, a district court may not reduce a sentence unless a re-
duction would be consistent with § 1B1.13’s definition of “extraor-
dinary and compelling reasons.” 996 F.3d at 1252–62. Next, we
ruled that the catch-all provision in the commentary to § 1B1.13
did not grant to district courts, in addition to the Federal Bureau of
Prisons, the discretion to develop other reasons outside those listed
in § 1B1.13 that might justify a reduction in a defendant’s sentence.
Id. at 1248, 1263, 1265.
       Mr. Ductant asserts that § 1B1.13 does not limit a district
court’s ability to determine whether extraordinary and compelling
reasons exist under § 3582(c)(1)(A), but acknowledges that our de-
cision in Bryant forecloses that argument. Our prior panel
USCA11 Case: 20-14198         Date Filed: 10/25/2021     Page: 5 of 6




20-14198                Opinion of the Court                         5

precedent rule mandates that “a prior panel’s holding is binding on
all subsequent panels unless and until it is overruled or undermined
to the point of abrogation by the Supreme Court or by this court
sitting en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th
Cir. 2008). We recognize, as Mr. Ductant points out, that Bryant is
at odds with the position taken by our sister circuits. But it remains
binding precedent for us as a later panel. See United States v. Lee,
886 F.3d 1161, 1163 n.3 (11th Cir. 2018) (“It does not matter
whether a prior case was wrongly decided; whether it failed to con-
sider certain critical issues or arguments; or whether it lacked ade-
quate legal analysis to support its conclusions.”) (citations omitted).
        Here, Bryant makes clear that there is no substantial ques-
tion that the district court properly denied Mr. Ductant’s motion
for compassionate release. See Groendyke Transp., 406 F.2d at
1162. In sum, Bryant dooms Mr. Ductant’s argument that the dis-
trict court improperly relied on § 1B1.13 in denying his motion be-
cause § 1B1.13 only applies to motions filed by the Director of the
Bureau of Prisons. See id.
        Mr. Ductant also argues that the district court erred by not
considering the § 3553(c) factors. But we have recently held that a
district court need not address the compassionate-release require-
ments in any particular order. See United States v. Tinker, __ F.4th
__, 2021 WL 4434621, at *2 (11th Cir. Sept. 28, 2021). Here, having
concluded that there were no extraordinary and compelling rea-
sons, the district did not have to consider the § 3553(c) factors. See
United States v. Giron, __ F.4th __, 2021 WL 4771621, at *3 (11th
USCA11 Case: 20-14198         Date Filed: 10/25/2021    Page: 6 of 6




6                      Opinion of the Court                 20-14198

Cir. Oct. 13, 2021) (“When denying a request for compassionate
release, a district court need not analyze the § 3553(c) factors if it
finds either that no extraordinary and compelling reasons exists or
that the defendant is a danger to the public.”). So this argument is
also foreclosed by our precedent.
       Accordingly, because there is no substantial question that
the district court did not abuse its discretion by denying Mr. Duct-
ant’s motion for compassionate release and reconsideration
thereof, we GRANT the government’s motion for summary affir-
mance. See Groendyke Transp., 406 F.2d at 1162. We DENY AS
MOOT the accompanying motion to stay the briefing schedule.
      AFFIRMED.